Title: To Thomas Jefferson from Henry Dearborn, 29 July 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington July 29th. 1805
                  
                  I take the liberty of enclosing a letter from Mr. Crownenshield, on the subject of a Collector for Cape Ann or Glocester—I have no personal knowledge of Mr. Kittredge, except that of seing him last winter when he came to this place with the votes of Massachusetts for President & V. President. he appeard to be an agreable Gentlemanly man, I know his Father & connections, his father has been one of the main props to the republican cause in the County he lives in, and is a sound respectable character.—
                  I have received the Treaties made by Mr. C. Jouett with the Indian tribes bordering on Lake Erie, The Connecticut Company have obtained the Indian Title to the remainder of their tract, and a cession has been made to the U.S. of the lands between the Connecticut claims & the old North line of Ohio, containing about twelve or thirteen hundred thousand acres. the fine will amount to about one cent per acre, the whole to be paid by way of annuitys amounting to $825.—The Connecticut people pay part down, part by installments, and a small sum by way of annuity.—
                  I take the liberty of enclosing a letter received this morning from Col Hawkins.—
                  Before this reaches you, I presume you will have received copies of some of the most important parts of the dispatches from Col Munroe & Mr. Pinkney.—Mr. Madison having set off for Philadelphia previous to the arrival of Capt. Dulton, Mr. Wagner brought the dispatches to me, I opened them, and after having read the principle part of them, I advised Mr. Wagner to transmit without delay the more important parts of the documents to you & to Mr. Madison, which he agreed to do.
                  It appears to me that our Ministers have been wrought up to a higher pitch of feeling than the actual state of things required,—we have every thing to hope from time and very little to fear, unless France should be mad enough to take strong & desided steps in favour of Spain. If Spain should actually attempt to establish any new advanced posts, it may be be proper for us to take simmilar steps, we may advance 70 or 80 miles towards Nacogdaches, and also take post on the mouth of the Colorado—and then we may wait for events.
                  with sentiments of the highest consideration I am Sir your Obedt. Hume. Servt.
                  
                     H. Dearborn 
                     
                  
               